Case 2:19-cv-07197-JMA-SIL Document 6 Filed 04/23/20 Page 1 of 2 PageID #: 24



UNITED STATES DISTRICT COURT                                   For Online Publication Only
EASTERN DISTRICT OF NEW YORK                                                                  FILED
-------------------------------------------------------X                                      CLERK
HECTOR JOSE,                                                                       4/23/2020 12:40 pm
                          Plaintiff,                                                 U.S. DISTRICT COURT
                                                                                EASTERN DISTRICT OF NEW YORK
         -against-                                             ORDER                 LONG ISLAND OFFICE
                                                               19-CV-7197 (JMA) (SIL)
STOLER OF WESTBURY, INC. D/B/A
WESTBURY TOYOTA,

                           Defendant.
-------------------------------------------------------X

AZRACK, United States District Judge:

         On December 23, 2019, plaintiff Hector Jose (“Plaintiff”) initiated a civil action against

defendant Stoler of Westbury, Inc. d/b/a/ Westbury Toyota (“Defendant”) in this Court. (ECF No.

1.) On March 17, 2020, Defendant filed a request for a pre-motion conference concerning a motion

to dismiss the complaint pursuant to Fed R. Civ. P. 12(b)(6). (ECF No. 5.) Plaintiff did not submit

a response within seven days, as Rule IV.B of this Court’s Individual Rules require.

         Accordingly, on March 25, 2020, the Court ordered Plaintiff to “file a response to the letter

by March 31, 2020.” Though Plaintiff was warned that “[f]ailure to respond may result in the

dismissal of this action for failure to prosecute,” he did not respond. On April 13, 2020, the Court

again ordered Plaintiff to respond. Plaintiff was warned that if he did not file a response by April

20, 2020, the Court may dismiss “this action for failure to prosecute.” To date, Plaintiff has not

responded to Defendant’s pre-motion conference request or otherwise communicated with the

Court.

         Rule 41(b) provides, “[i]f the plaintiff fails to prosecute or to comply with these rules or a

court order, a defendant may move to dismiss the action or any claim against it.” Fed. R. Civ. P.

41(b). The district court also has the inherent power to dismiss a case sua sponte for lack of
Case 2:19-cv-07197-JMA-SIL Document 6 Filed 04/23/20 Page 2 of 2 PageID #: 25



prosecution or noncompliance. Merker v. Rice, 649 F.2d 171, 173 (2d Cir. 1981). The Second

Circuit considers five principal factors when reviewing a district court’s order of dismissal for

failure to prosecute:

               (1) the duration of the plaintiff’s failures, (2) whether plaintiff had
               received notice that further delays would result in dismissal,
               (3) whether defendant is likely to be prejudiced by further delay,
               (4) whether the district judge has taken care to strike the balance
               between alleviating court calendar congestion and protecting a
               party’s right to due process and a fair chance to be heard, and
               (5) whether the judge has adequately assessed the efficacy of lesser
               sanctions.

Shannon v. Gen. Elec. Co., 186 F.3d 186, 193–94 (2d Cir. 1999) (quoting Nita v. Conn. Dep’t of

Envtl. Prot., 16 F.3d 482, 485 (2d Cir. 1994)). Generally, no single factor is dispositive. Id. at

194.

       Plaintiff has failed to respond to Defendant’s pre-motion conference request and two of the

Court’s Orders. The Court twice warned Plaintiff that failure to respond could result in dismissal

of his case. The Court has considered the relevant factors and concludes that Plaintiff’s failure to

comply with both Court Orders or to otherwise communicate with the Court warrants dismissal.

Accordingly, this case is dismissed for failure to prosecute and noncompliance, and the Clerk of

Court is respectfully directed to close this case.




SO ORDERED.

Dated: April 23, 2020
       Central Islip, New York                           _____    /s/ (JMA)
                                                         JOAN M. AZRACK
                                                         UNITED STATES DISTRICT JUDGE




                                                     2
